127 N.J. 226 (1992)
603 A.2d 946
MARK BERNINGER AND CAROL BERNINGER, HIS WIFE, PLAINTIFFS-APPELLANTS,
v.
BOARD OF ADJUSTMENT OF THE BOROUGH OF MIDLAND PARK, MAYOR AND COUNCIL OF THE BOROUGH OF MIDLAND PARK, AND JOHANNA VOGEL, DEFENDANTS, AND ELIAS NOURY AND MARIE NOURY, HIS WIFE, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued January 22, 1992.
Decided March 18, 1992.
*227 William T. Smith argued the cause for appellants (Hook, Torack & Smith, attorneys).
John C. McGlade argued the cause for respondents (Lessack & McGlade, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the majority opinion of the Appellate Division, reported at 254 N.J. Super. 401, 603 A.2d 954 (1992).
O'HERN, Justice, dissenting.
I would reverse the judgment of the Law Division, substantially for the reasons expressed in Judge Gaulkin's concurring and dissenting opinion, reported at 254 N.J. Super. 401, 603 A.2d 954 (1992).